 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   CESAR PAZ, aka, CESAR PAZ-        Case Nos. SACV 16-0003 GW (SS)
     NEGRETE,                                    SACV 16-0112 GW (SS)
12
     Petitioner,
13                                     ORDER ACCEPTING FINDINGS,
     v.
14                                     CONCLUSIONS AND RECOMMENDATIONS
     ATTORNEY GENERAL OF THE STATE
15   OF CALIFORNIA, et al.,            OF UNITED STATES MAGISTRATE

16   Respondents;                      JUDGE, SACV 16-0003 GW (SS)

17   AND                               (§ 2254 PETITION)

18   CESAR PAZ, aka, CESAR PAZ-
     NEGRETE,
19
     Petitioner,
20
     v.
21
     SECRETARY OF HOMELAND
22   SECURITY, et al.,

23
                      Respondents.
24

25

26         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second

27   Amended Petition in Case No. SACV 16-0003 GW (SS), all the records

28   and files herein, and the Report and Recommendation of the United
 1   States Magistrate Judge.    The time for filing Objections to the
 2   Report and Recommendation has passed and no Objections have been
 3   received.   Accordingly, the Court accepts and adopts the findings,
 4   conclusions and recommendations of the Magistrate Judge.
 5

 6        IT IS ORDERED that Judgment shall be entered dismissing this
 7   action with prejudice.
 8

 9        IT IS FURTHER ORDERED that the Clerk serve copies of this
10   Order and the Judgment herein on counsel for Petitioner and counsel
11   for Respondents.
12

13        LET JUDGMENT BE ENTERED ACCORDINGLY.
14

15   DATED: October 31, 2019
16                                        GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                      2
